DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Publication 2012/0250703 A1) in view of Sung (US Publication 2015/0365503 A1).
Regarding to claims 1, 2, and 9, Suzuki discloses a communication apparatus 10 that performs Transmission Control Protocol TCP communication with an external apparatus 100 (fig. 1 page 2 paragraph 0031), the communication apparatus comprising: at least one memory 24 that stores a set of instructions (page 2 paragraph 0032); and at least one processor 22 that executes the instructions (page 2 paragraph 0032), the instructions, when executed, causing the communication apparatus to perform operations comprising: setting a maximum segment size MSS lower limit value (current MSS) to be used in the TCP communication, based on a user operation (page 3 paragraph 0039); and executing, when an initiation request for the TCP communication is received from the external apparatus, and in a case where an MSS candidate value (MSS reference) received from the external apparatus and acceptable by the external apparatus is more than or equal to the set MSS lower limit value S108 (fig. 3 page 5 paragraph 0068), control S110 to determine the MSS candidate value or the MSS lower limit value set in the communication apparatus, whichever smaller in value, as an MSS to be used in communication (page 5 paragraph 0068).
Suzuki fails to teach for establish the TCP communication with the external apparatus using the determined MSS.
However, Sung discloses, Suzuki discloses a communication apparatus 130 that performs Transmission Control Protocol TCP communication (fig. 1 page 2 paragraph 0023) comprising establish TCP communication with an external apparatus using a determined MSS (fig. 4 page 4 paragraph 0026).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for establish TCP communication via a determined MSS as taught by Sung into Suzuki’s system to provide an optimal transmission with minimal packet loss/drop.
Regarding to claim 5, Suzuki discloses executing, when an initiation request for the TCP communication is received from the external apparatus 100, and in a case S100 where the MSS candidate value (reference MSS) received from the external apparatus and acceptable by the external apparatus is less than the set MSS lower limit value (current MSS), control S104 to attempt establishment of the communication with the external apparatus, using the set MSS lower limit value (fig. 3 page 3 paragraph 0066).
Regarding to claim 6, Suzuki discloses the communication apparatus is a printing apparatus (page 2 paragraph 0029).
Regarding to claim 8, Suzuki discloses providing, when an initiation request for the TCP communication is received from the external apparatus 100, and in a case S100 where the MSS candidate value (reference MSS) received from the external apparatus and acceptable by the external apparatus is less than the set MSS lower limit value (fig. 3 page 3 paragraph 0066; current MSS), a predetermined notification to a user (page 4 paragraph 0051).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Sung in view of Khanal et al (US Publication 2014/0301395 A1).
Regarding to claim 7, Suzuki and Sung combined together discloses all the limitation with respect to claim 2, except for displaying a setting screen for setting the MSS lower limit value, wherein the setting screen includes at least a display item for receiving input of the MSS lower limit value, and information indicating an input possible range for the MSS lower limit value. However, Khanal discloses a communication apparatus 205 (fig.1C) that performs Transmission Control Protocol TCP communication (page 5 paragraph 0070) comprising displaying a setting screen 210 (fig. 2A) for setting the MSS lower limit value, wherein the setting screen includes at least a display item for receiving input of the MSS lower limit value, and information indicating an input possible range for the MSS lower limit value (page 33 paragraph 0285). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the display setting screen as taught by Khanal into the combination of Suzuki and Sung’s system to allow user/administrator to make changes.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467